Citation Nr: 0531110	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
and degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
December 1953. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that denied an increased rating for 
service-connected left knee and right knee disabilities.

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at the local RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's left knee degenerative joint disease with 
associated chondromalacia results in moderate laxity and 
flexion limited to 32 degrees and extension limited to 5 
degrees when considering complaints of pain on motion and 
repetitive use; however, there are no objective findings of 
ankylosis.

3.  The veteran's right knee degenerative joint disease with 
associated chondromalacia results in mild laxity and flexion 
limited to 116 degrees and extension limited to 3 degrees 
when considering complaints of pain on motion and repetitive 
use; however, there are no objective findings of ankylosis.

CONCLUSIONS OF LAW

1.  The criteria for an increased rating for chondromalacia 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for an increased rating for degenerative 
joint disease of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261 (2005).

3.  The criteria for a separate 10 percent disability rating 
for chondromalacia of the right knee have been established.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2005).

4.  The criteria for an increased rating for degenerative 
joint disease of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in March 2005, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for 
increased ratings, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for higher disability evaluations.  
The letter specifically informed the veteran to provide any 
other evidence or information that he possessed that 
pertained to his claim.  The March 2005 letter therefore 
provided the notice of all four elements that were discussed 
above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The April 2001 rating decision, September 2002 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOCs) dated in October 2003 and May 2005 collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for increased ratings.  The September 
2002 SOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

Treatment records from the Des Moines Medical Center (VAMC) 
have been obtained.  A report from S.A. Meyer, M.D., has also 
been considered.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claims on appeal.  The veteran was afforded 
VA examinations in December 2000, August 2002, and October 
2004 for the purpose of determining the nature and severity 
of his left and right knee disabilities.  The Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2004) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
March 2005 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2005 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in May 2005.  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003 (2005).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Service connection for the residuals of a left knee injury 
was granted in March 1954.  A noncompensable percent 
disability evaluation was assigned.  The rating was increased 
to 20 percent for chondromalacia of the left knee in July 
1991.  Thereafter, by a rating action dated in January 1997, 
the veteran was assigned a separate 10 percent disability 
rating for degenerative joint disease of the left knee.  He 
was also granted a 10 percent disability rating for right 
knee disability as secondary to the left knee.  Those ratings 
remained in effect until the veteran filed his claim for an 
increased disability evaluations in October 2000.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, the 
veteran's left knee was assigned the initial 20 percent under 
Diagnostic Code 5260 (limitation of flexion of the knee).  
The 20 percent rating was then recharacterized under 
Diagnostic Code 5258 (cartilage, semilunar, dislocated).  The 
separate 10 percent rating was assigned under Diagnostic Code 
5003 (degenerative arthritis).  

However, on close review of the current medical evidence, the 
Board finds that an evaluation under Diagnostic Code 5257 
(lateral instability) and Diagnostic Code 5260 would be more 
appropriate.  An evaluation under these diagnostic codes does 
not violate the provisions against pyramiding under 38 C.F.R. 
§ 4.14.  See VAOPGCPREC 9- 98 (August 14, 1998).  

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is 0 percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is 0 percent; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In conjunction with the veteran's claim for increased 
ratings, outpatient treatment records from the Des Moines 
VAMC have been considered.  Those records show that the 
veteran was seen on a consistent basis for complaints of 
bilateral knee pain.  A December 2003 treatment note 
described the veteran as having mild degenerative joint 
disease of the knees with severe pain.  There are also 
multiple references to the veteran receiving cortisone shots 
in his left knee to help alleviate the pain.  None of the 
records, however, contained any findings with respect to loss 
of range of motion measured in degrees.  

A report from Dr. Meyer indicates that the veteran was seen 
in June 2001 for complaints of bilateral knee pain.  The 
veteran stated he favored his right knee because his left 
knee had a tendency to give out, lock, catch, and swell.  
Both knees were aligned of 6 degrees.  The veteran had range 
of motion of the left knee from about minus degrees of full 
extension to about 90 degrees of flexion.  Flexion beyond 90 
degrees was not possible due to muscle spasm.  The veteran 
had 3+ laxity to valgus stress testing when the knee was in 
30 degrees of flexion.  In extension, he had 3+ posterior 
drawer.  Anterior drawer of the left knee was negative.  
There was tenderness about the medial joint lines with 
patellar compression.  The right knee had a normal 
ligamentous exam.  The impression was chronic posterior and 
medial collateral ligament deficiency.

The Board has also considered the reports of VA examinations 
conducted in December 2000, August 2002, and October 2004.  
At his December 2000 examination, the veteran kept his left 
knee at about 45 degrees.  However, he was able to bend his 
knee beyond 90 degrees when he transferred and was able to 
rise easily.  He walked with a moderate limp on the right leg 
but had good (full) extension and weight bearing.  The 
examiner noted that the veteran resisted flexion of the knee 
beyond 30 degrees when examined, but that he easily flexed 
his knee without apparent pain when he was unobserved.  There 
was mild thickness in the posterior aspect of the left knee.  
There was a mild varus deformity of the left knee of about 10 
degrees.  The ligaments were stable.  The right knee flexed 
to 120 degrees with good extension.  There was no evidence of 
instability or mechanical derangement of the right knee.  The 
impression was post-traumatic degenerative changes of a mild 
degrees in the left knee and chondromalacia of both knees, 
mildly symptomatic.  The examiner noted that the veteran's 
symptoms and complaints appeared out of proportion to his 
physical findings.

At his August 2002 examination, the veteran maintained that 
he suffered from chronic left knee pain 24 hours a day, seven 
days a week.  He said the pain was exacerbated by repetitive 
bending, and that the increased pain caused a greater loss of 
range of motion.  He endorsed locking of the left knee as 
well as instability.  There was a mild varus positioning of 
the left knee.  He had a range of motion of the left knee of 
5 to 90 degrees.  He flexed his knee with caution.  There was 
tenderness along the medial joint line and patellofemoral 
articulation.  The ligaments of the left knee were intact, 
although there was pseudolaxity medially.  There were no 
discreet meniscal signs, but the veteran did have generalized 
pain thought the knee with manipulation.  Examination of the 
right revealed approximately 3 to 100 degrees of range of 
motion.  The ligamentous structures were intact.  Like the 
left knee, there was tenderness throughout the knee area.

At his August 2004 examination, the veteran again complained 
of severe bilateral knee pain.  He said his knee disability 
was highly debilitating.  He asserted that he was unable to 
walk "even one block" or climb or descend stairs.  He 
stated he required a steel cane or wheeled walker to 
ambulate.  Range of motion of right knee was from zero to 116 
degrees.  Range of motion of the left knee was from zero to 
32 degrees.  The veteran refused to flex the left knee 
further due to complaints of pain.  Extension was full in 
both knees.  There was no signed of deformity, warmth, 
redness, or effusion of either knee.  There was no medial or 
lateral joint line tenderness bilaterally.  There was 1+ 
laxity in the right knee and 2+ laxity in the left knee with 
varus-valgus stress.  Lachman's, McMurray's, Pivot shift, and 
apprehension sign were all negative bilaterally.  X-rays 
revealed degenerative joint disease.  The diagnoses were 
degenerative joint disease of the right knee with mild 
functional limitation due to pain and degenerative joint 
disease of the left knee with marked functional limitation 
due to "apparent" loss of flexion.  

With regard to the left knee, the examiner commented that the 
exam was compromised by the inability of the veteran to 
adequately relax his quadriceps muscle to allow range of 
motion assessment.  The examiner noted that the veteran 
walked down the hallway to the bathroom with a stable and 
essentially smooth gait, and that in one instance he carried 
his tripod cane and walked unassisted.  He also turned rather 
quickly to enter the bathroom without showing any signs of 
pain.  The examiner also felt that the veteran's reactions to 
having his knee palpated were inconsistent.  In light of 
those findings, and because there was no measurable atrophy 
of the thigh or calf muscles, the examiner felt the validity 
of the range of motion of the left knee was circumspect 

In view of the foregoing evidence, the Board finds that the 
veteran is not entitled to an increased (20 percent) 
disability rating for his degenerative joint disease of the 
left knee or right knee.  There is simply no evidence to 
support a 20 percent rating under Diagnostic Code 5260 since 
leg flexion has not been shown to be limited to 30 degrees or 
less.  Similarly, the veteran is not entitled to a higher 
evaluation under Diagnostic Code 5261 since leg extension has 
not been shown to be limited to 15 degrees or more.  38 
C.F.R. Part 4, Diagnostic Codes 5260, 5261.

The Board notes that the veteran has complained of bilateral 
knee pain and pain on use, and that that pain results in some 
functional impairment of the knees.  He asserts that his left 
knee pain is debilitating.  These complaints have been duly 
considered as a basis for an increased evaluation.  However, 
when he was examined in October 2004, the examiner questioned 
the validity of the range of motion testing of the veteran's 
left knee.  The examiner stated that the range of motion 
demonstrated by the veteran was inconsistent with the other 
physical findings of record.  Moreover, when not being 
formally observed, the examiner noted that the veteran was 
able to ambulate with an essentially smooth gait and without 
assistance at times.  An observation that the veteran over 
emphasized his symptoms was also made in the December 2000 
examination report.  Thus, in light of the strong indication 
that the veteran exaggerates his symptoms, the Board finds 
that the veteran is appropriately evaluated for loss of range 
of motion of the left knee and right knee.  Application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 in assigning a higher rating 
would not be appropriate.

On September 17, 2004, the VA Office of General Counsel (OGC) 
issued VAOPGCPREC 9-2004, which found that a veteran can 
receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, as discussed above, knee extension was nearly full, 
even when considering the veteran's complaints of pain.  A 
separate compensable evaluation for loss of extension, which 
necessitates extension limited to 10 degrees, is not 
warranted.  Additionally, to assign separate compensable 
ratings solely based on painful motion under two separate 
diagnostic codes (i.e., Diagnostic Codes 5260 and 5261) would 
be in violation of the rule of pyramiding.  See 38 C.F.R. 
§ 4.14.  

The VA OGC has also determined that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997).  The OGC concluded that for a knee disability 
rated under Diagnostic Code 5257 to warrant a separate rating 
for arthritis based on x-ray findings and limitation of 
motion, limitation of motion under Diagnostic Codes 5260 or 
5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98 (August 
14, 1998).

A review of the evidence shows that the veteran has been 
diagnosed as having degenerative arthritis in both knees.  
There is also evidence that the veteran experiences some 
instability of the knees.  When he was most recently examined 
in October 2004, the veteran had 2+ laxity on the left with 
varus-valgus stress.  Under Diagnostic Code 5257, when there 
is impairment of the knee, including recurrent subluxation or 
lateral instability, a 10 percent evaluation will be assigned 
where the disability is "slight," a 20 percent will be 
assigned for a "moderate" disability, and 30 percent is 
warranted for "severe" disability.  The evidence of record 
therefore supports no more than the currently assigned 20 
percent disability rating for moderate instability of the 
left knee.  

With respect the veteran's right knee, the report of the 
October 2004 examination indicated that the veteran had 1+ 
laxity on the right with varus-valgus stress.  Such a finding 
would be analogous to "slight" instability of the right 
knee.  The Board therefore holds that the record supports the 
assignment of a separate 10 percent disability rating for 
subluxation of the right knee.

The Board has examined all other diagnostic codes pertinent 
to the knees.  There was no evidence of ankylosis of the left 
knee or right knee.  Consequently, Diagnostic Code 5256 is 
not for application.  There is also no current evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking" or malunion or nonunion of the tibia and fibula.  
Diagnostic Codes 5258 and 5262 for impairment of the tibia 
and fibula are therefore not for application in this case.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
bilateral knee disability.  There is also no objective 
evidence that the veteran's left knee and/or right knee 
disability has caused marked interference with employment.  
The Board observes that an October 2001 treatment note 
indicated that the veteran worked part-time.  Thus, having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased evaluation for chondromalacia of 
the left knee, currently evaluated as 20 percent disabling, 
is denied.

Entitlement to an increased evaluation for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to a separate 10 percent disability rating for 
chondromalacia of the right knee is granted, subject to the 
criteria governing payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


